JUDGMENT

PER CURIAM.
This petition for review from a decision and order of the Federal Labor Relations Authority was presented to the court, and briefed and argued by counsel. The court has accorded the issues full consideration and has determined that they do not warrant a published opinion. See D.C.Cir. Rule 36(b). It is
ORDERED and ADJUDGED that the petition be denied for the reasons stated in the decision and order of the Authority. See Association of Civilian Technicians, Wichita Air Capitol Chapter, 60 FLRA No. 73, 2004 WL 2399543 (Oct. 22, 2004), reconsideration denied, 60 FLRA No. 157, 2005 WL 910333 (April 13, 2005). The Authority’s decision—including its interpretation of the union’s proposal—was neither arbitrary nor capricious and was supported by substantial evidence.
The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing. See D.C. Dir. R. 41(a)(1).